    Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 1 of 19 PageID #: 614




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

    THOMSON REUTERS ENTERPRISE                        )
    CENTRE GMBH and WEST PUBLISHING                   )
    CORPORATION,                                      )   C.A. No. 20-613-LPS
                                                      )
                  Plaintiffs,                         )   JURY TRIAL DEMANDED
                                                      )
           v.                                         )
                                                      )
    ROSS INTELLIGENCE INC.,                           )
                                                      )
                  Defendants.                         )


       DEFENDANT AND COUNTERCLAIMANT ROSS INTELLIGENCE INC.’S
        PARTIAL ANSWER AND DEFENSES IN RESPONSE TO PLAINTIFFS
                COMPLAINT AND DEMAND FOR JURY TRIAL

          Defendant ROSS Intelligence Inc. (“ROSS”) hereby partially responds to the Complaint

filed by Plaintiffs Thomson Reuters Enterprise Centre GmbH (“Thomson Reuters”) and West

Publishing Corporation (“West”) (collectively, “Plaintiffs”). Specifically, ROSS responds to

Plaintiffs’ second claim for tortious interference with contract. Plaintiffs’ first claim for copyright

infringement, and any allegation purporting to assert copyright protection over any content, is

subject to ROSS’s pending motion to dismiss pursuant to Federal Rules of Civil Procedure Rule

12(b).1

                                             ANSWER

                                  NATURE OF THE ACTION2

          1.    ROSS denies it illicitly and surreptitiously used a then-Westlaw licensee to acquire


1
  Filed concurrently with this partial answer is ROSS’s notice of withdrawal of its motion to
dismiss Plaintiffs’ tortious interference with contract claim. ROSS does not withdraw its motion
to dismiss Plaintiffs’ copyright infringement claim.
2
  The section headings in this Answer are provided solely for ease of reference, tracking those used
in the Complaint, and do not constitute any part of ROSS’s response to the allegations in the
Complaint or any form of admission as to the truth of those allegations.
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 2 of 19 PageID #: 615




access to and copy Plaintiff’s content, and that it is attempting to create a business or competing

product by taking for itself any features of Westlaw or “Westlaw Content,” as defined and alleged

by Plaintiffs. ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the remaining allegations, and therefore denies them.

       2.      ROSS denies the allegations in paragraph 2.

       3.      ROSS admits West denied ROSS’s direct access to Westlaw. Except as expressly

admitted, ROSS denies the allegations in Paragraph 3.

       4.      ROSS denies the allegations in paragraph 4.

       5.      ROSS denies the allegations in paragraph 5.

                                           PARTIES

       6.      Paragraph 6 states a legal conclusion as to whether any “Westlaw Content” is

subject to copyright protection, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Otherwise, ROSS admits the allegations in paragraph 6.

       7.      Paragraph 7 states a legal conclusion as to whether there is any copyrightable

creation or authorship in any “Westlaw Content,” which is subject to ROSS’s motion to dismiss,

and therefore no response is appropriate at this time. Otherwise, ROSS admits the allegations in

paragraph 7.

       8.      ROSS admits the allegations in paragraph 8.

                               JURISDICTION AND VENUE

       9.      ROSS admits that the Complaint purports to assert claims arising under the

copyright laws of the United States, specially, 17 U.S.C. § 101 et. seq. ROSS denies that this

action arises under Delaware law. ROSS admits that the Complaint purports that this Court has

subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1338, and 1367.




                                                2
 Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 3 of 19 PageID #: 616




       10.     ROSS admits that the Complaint purports that venue is proper in this District under

28 U.S.C. §§ 1391(b)(2) and 1400(a).

              ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

I.     Plaintiffs and the Creativity of Westlaw

       11.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.

       12.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.

       13.     ROSS admits that the “Abandoned and Lost Property” topic contains the Key

Numbers “Nature and elements,” “evidence and questions for jury,” and “operation and effect.”

ROSS admits that within the “Nature and elements” Key Number are Key Numbers assigned to

the legal issues and points of law “In general,” “Intent,” and “Acts and omissions” topics. ROSS

admits that the “In general” Key Number is delineated 1k1.1, and currently contains 603 cases.

Except as expressly admitted, ROSS denies the allegations in Paragraph 13.

       14.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.

       15.     ROSS admits Westlaw contains case law, state and federal statutes, state and

federal regulations, law journals, and treatises. ROSS admits that West Headnotes describe key

concepts of a case. ROSS admits that the Plaintiffs provide an example of West Headnotes and

West Key Numbers from the Harper & Row case. ROSS lacks knowledge or information

sufficient to form a belief as to the truth of the remaining allegations, and therefore denies them.

       16.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.




                                                  3
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 4 of 19 PageID #: 617




       17.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.

       18.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.

       19.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.

II.    Plaintiffs’ Valuable Intellectual Property Rights in Westlaw

       20.     Paragraph 20 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time. Otherwise, ROSS lacks knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       21.     Paragraph 21 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time. Otherwise, ROSS denies the allegations in paragraph 21.

       22.     Paragraph 22 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time. Otherwise, ROSS lacks knowledge or information sufficient to form a

belief as to the truth of the allegations, and therefore denies them.

       23.     Paragraph 23 states a legal conclusion as to whether any “Westlaw Content” is

subject to copyright protection, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Otherwise, ROSS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations, and therefore denies them.

III.   ROSS Intelligence and Its Infringement of Westlaw

       24.     ROSS admits it was founded in 2015 and is engaged in the business providing

judicial opinions to the public through legal research services.




                                                  4
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 5 of 19 PageID #: 618




       25.     ROSS admits it began by offering research services in bankruptcy and intellectual

property law and currently offers research services on case law, statutes, and regulations across all

practice areas and all 50 states.

       26.     ROSS admits that ROSS’s users are able to search for relevant law by posing a

question in natural language, as opposed to Boolean terms or key words. ROSS admits that

Paragraph 26 reflects results of a natural language search on ROSS.

       27.     ROSS denies the allegations in paragraph 27.

       28.     ROSS admits it acquired judicial opinions to develop a legal research platform.

Except as expressly admitted, ROSS denies the allegations in Paragraph 28.

       29.     ROSS admits it contracted with LegalEase, a legal research and writing support

services company. Except as expressly admitted, ROSS denies the allegations in Paragraph 29.

       30.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.

       31.     Paragraph 31 states a legal conclusion to the extent it states, characterizes, or refers

to any action as infringing, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Otherwise, ROSS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations, and therefore denies them.

       32.     Paragraph 32 states a legal conclusion to the extent it states, characterizes, or refers

to any action as infringing, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Otherwise, ROSS lacks knowledge or information sufficient

to form a belief as to the truth of the allegations, and therefore denies them.

       33.     Paragraph 33 states a legal conclusion to the extent it states, characterizes, or refers

to any action as infringing, which is subject to ROSS’s motion to dismiss, and therefore no




                                                  5
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 6 of 19 PageID #: 619




response is appropriate at this time. Paragraph 33 states a legal conclusion as to whether any

“Westlaw Content” is subject to copyright protection, which is subject to ROSS’s motion to

dismiss, and therefore no response is appropriate at this time. ROSS admits LegalEase provided

ROSS with excerpts from judicial opinions. Except as expressly admitted, ROSS denies the

allegations in Paragraph 33.

       34.     Paragraph 34 states a legal conclusion to the extent it states, characterizes, or refers

to any action as infringing, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Paragraph 34 states a legal conclusion as to whether any

“Westlaw Content” is subject to copyright protection, which is subject to ROSS’s motion to

dismiss, and therefore no response is appropriate at this time. ROSS admits it has been working

with LegalEase since October 2015. Except as expressly admitted, ROSS denies the allegations

in Paragraph 34.

       35.     Paragraph 35 states a legal conclusion to the extent it states, characterizes, or refers

to any action as infringing, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Paragraph 35 states a legal conclusion as to whether any

“Westlaw Content” is subject to copyright protection, which is subject to ROSS’s motion to

dismiss, and therefore no response is appropriate at this time. Paragraph 35 states a legal

conclusion to the extent it states, characterizes, or refers to ROSS “copied” any purported

copyrighted material, to which no response is required. Otherwise, ROSS denies the allegations

in Paragraph 35.

       36.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.




                                                  6
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 7 of 19 PageID #: 620




        37.     Paragraph 37 states a legal conclusion to the extent it states, characterizes, or refers

to any action as infringing, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Paragraph 37 states a legal conclusion as to whether any

“Westlaw Content” is subject to copyright protection, which is subject to ROSS’s motion to

dismiss, and therefore no response is appropriate at this time. Otherwise, ROSS denies the

allegations in Paragraph 37.

        38.     Paragraph 38 states a legal conclusion to the extent it states, characterizes, or refers

to any action as infringing, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Paragraph 38 states a legal conclusion as to whether any

content is subject to copyright protection, which is subject to ROSS’s motion to dismiss, and

therefore no response is appropriate at this time. Otherwise, ROSS denies the allegations in

paragraph 38.

        39.     Paragraph 39 states a legal conclusion to the extent it states, characterizes, or refers

to any action as infringing, which is subject to ROSS’s motion to dismiss, and therefore no

response is appropriate at this time. Paragraph 39 states a legal conclusion as to whether any

“Westlaw Content” is subject to copyright protection, which is subject to ROSS’s motion to

dismiss, and therefore no response is appropriate at this time. Otherwise, ROSS denies the

allegations in Paragraph 39.

                                        CLAIMS FOR RELIEF

                                               COUNT I
                                Copyright Infringement (17 U.S.C. et seq.)

        40.     ROSS incorporates by reference its responses to each and every allegation above

as if fully set forth herein.




                                                    7
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 8 of 19 PageID #: 621




        41.     Paragraph 41 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time.

        42.     Paragraph 42 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time.

        43.     Paragraph 43 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time.

        44.     Paragraph 44 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time.

        45.     Paragraph 45 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time.

        46.     Paragraph 46 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time.

        47.     Paragraph 47 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time.

        48.     Paragraph 48 is subject to ROSS’s motion to dismiss, and therefore no response is

appropriate at this time.

                                            COUNT II
                                Tortious Interference with Contract

        49.     ROSS incorporates by reference its responses to each and every allegation above

as if fully set forth herein.

        50.     ROSS lacks knowledge or information sufficient to form a belief as to the truth of

the allegations, and therefore denies them.

        51.     ROSS denies the allegations in paragraph 51.




                                                8
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 9 of 19 PageID #: 622




        52.     ROSS admits Plaintiffs denied ROSS direct access to Westlaw. Except as expressly

admitted, ROSS denies the allegations in Paragraph 52.

        53.     ROSS denies the allegations in paragraph 53.

                                      PRAYER FOR RELIEF

        ROSS denies that Plaintiffs are entitled to any relief whatsoever, specifically including the

relief specified in its Prayer for Relief.

                                             JURY DEMAND

        ROSS admits that Plaintiffs have demanded a jury trial on all issues triable to a jury.

                                              DEFENSES

        ROSS sets forth its defenses below, and in doing so, ROSS does not allege or admit that it

has the burden of proof and/or persuasion with respect to any of these matters, and does not assume

the burden of proof and/or persuasion as to any matters to which Plaintiffs bear such a burden.

ROSS reserves its right to amend its Answer to assert other defenses as they may become known.

                                      FIRST DEFENSE
              (Failure to State a Claim for Tortious Interference with Contract)

        Plaintiffs’ tortious interference with contract claim fails to state a claim upon which relief

can be granted.

                                        SECOND DEFENSE
                                         (Double Recovery)

        Recovery on any alleged tortious interference by ROSS with the contract between

LegalEase and Plaintiffs is barred due to the double recovery. Plaintiffs would receive, having

already sued and entered in a consent judgment with LegalEase for LegalEase’s alleged breach of

its contract with Plaintiffs.




                                                  9
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 10 of 19 PageID #: 623




                                        THIRD DEFENSE
                                      (Statute of Limitations)

        Plaintiffs’ tortious interference with contract claim is barred under California’s two-year

statute of limitations.

                                       FOURTH DEFENSE
                                          (Good Faith)

        ROSS’s actions were taken in good faith, in reliance upon information provided by

LegalEase’s representatives, agents, and/or employees, and with a reasonable belief that such

actions were legal, appropriate and necessary. The conduct alleged to be in violation of a statute,

if any such conduct occurred, was purely unintentional, and occurred, if at all, despite ROSS’s

reasonable and appropriate efforts to avoid any such violation.

                                        FIFTH DEFENSE
                                       (Equitable Doctrines)

        Plaintiffs’ tortious interference with contract claim is barred, in whole or in part, by equity

and the doctrines of consent, waiver, laches, and estoppel.

                                         SIXTH DEFENSE
                                         (Tort of Another)

        Without admitting any liability and without admitting that Plaintiffs have suffered any loss

or damage whatsoever, Plaintiffs tortious interference with contract claim is barred, in whole or in

part, by the intervening tort of a third-party, for which ROSS is not liable.

                                       SEVENTH DEFENSE
                                       (Equitable Doctrines)

        Plaintiffs are not entitled to injunctive relief because any alleged injury to Plaintiffs is not

immediate and irreparable, and Plaintiffs have an adequate remedy at law.




                                                  10
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 11 of 19 PageID #: 624




            DEFENDANT ROSS INTELLIGENCE INC.’S COUNTERCLAIMS

       Counterclaimant ROSS Intelligence Inc. (“ROSS”) asserts the following counterclaims

against Counterdefendant Thomson Reuters Enterprise Centre GmbH (“Thomson Reuters”) and

Counterdefendant West Publishing Corporation (“West”) (collectively, “Counterdefendants”).

                                   NATURE OF THE ACTION

       1.      This is a civil action in which ROSS seeks declaratory judgment pursuant to 28

U.S.C. §§ 2201 and 2202, preliminary and permanent injunctive relief, and other necessary and

proper relief, enjoining Counterdefendants from acting in such a manner as to impede ROSS’s

publication of (a) judicial opinions or (b) any other state or federal laws, rules or regulations.

                                          THE PARTIES

       2.      ROSS is a corporation organized under the laws of the State of Delaware, having a

principal place of business at 650 California Street, San Francisco, California 94108.

       3.      Based on, inter alia, the allegations in Counterdefendants’ Complaint,

Counterdefendant Thomson Reuters Enterprise Centre GmbH is a limited liability company having

its principal place of business in Zug, Switzerland.

       4.      Based on, inter alia, the allegations in Counterdefendants’ Complaint,

Counterdefendant West Publishing Corporation is a Minnesota corporation having its principal

place of business at 610 Opperman Drive, Eagan, Minnesota 55123.

                                 JURISDICTION AND VENUE

       5.      Based on, inter alia, the allegations in Counterdefendants’ Complaint, there

presently exists a justiciable controversy regarding the validity, copyrightability, and ownership

of certain content purportedly owned by Counterdefendants (“Westlaw Content”).




                                                  11
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 12 of 19 PageID #: 625




       6.      This Court has subject matter jurisdiction over these Counterclaims pursuant to 28

U.S.C. §§ 1331, 1338(a) because ROSS’s claims arise under the Copyright Act 17 U.S.C. § 101

et set., and the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.

       7.      Counterdefendants are subject to personal jurisdiction in this Court because they

have submitted to jurisdiction of the Court by filing the present Complaint with the Court.

       8.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391 and/or 1400 at least

because Counterdefendants have filed their complaint in this District.

       9.      Pursuant to 28 U.S.C. § 1367(a), the Court has supplemental subject-matter

jurisdiction over ROSS’s state-law claims because those claims are so related to the copyright

claims herein that they form part of the same case or controversy.

                                 GENERAL ALLEGATIONS

       10.     ROSS is a modern legal research company that provides online access to searchable

databases of public law, including federal and state statutes (all 50 states and the District of

Columbia), regulations, and judicial decisions. ROSS has developed a powerful natural language

search engine based on artificial intelligence. Its goals are simple: enable the public to find

relevant legal texts based on the language used in those texts and, thereby, democratize legal

research. ROSS recognizes that public policy demands public participation in the legal system.

       11.     ROSS built its search engine exclusively by obtaining raw judicial opinions—the

actual text of judicial opinions that can be pulled from Westlaw, Lexis, Bloomberg, and/or

PACER—from third parties. ROSS developed a powerful AI engine that would pull natural

language from the plain text of opinions. Indeed, ROSS’s training process was specifically

designed to be incapable of digesting information that was added to the raw opinion, including for

example notes on a decision or Headnotes. In other words, ROSS’s AI training system was




                                                12
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 13 of 19 PageID #: 626




specifically designed not to obtain, copy, or otherwise digest third-party information such as

Headnotes.

       12.     In order to train its AI search algorithm, ROSS contracted with LegalEase, a legal

research company, to conduct discrete legal research. ROSS directed LegalEase to provide

researcher-chosen quotes of case law directly from raw judicial opinions in certain legal areas,

based on questions from bankruptcy and intellectual property law. ROSS used those researcher-

chosen quotes of case law to answer specific legal questions to train the AI search algorithm.

       13.     ROSS did not have knowledge which research software or service LegalEase would

use and did not instruct LegalEase to use a specific service. ROSS explicitly informed LegalEase

it did not want any third-party information, beyond the LegalEase researcher-chosen quotes of

case law from raw judicial opinions, even if such information was just a recitation of legal concepts

or rules of law. ROSS further instructed LegalEase not to breach any third-party contract in

connection with ROSS’s request for judicial opinions.

       14.     ROSS separately purchased the raw judicial opinions in whole from third party

publishers Casemaker and Fastcase, not LegalEase, who, as discussed, only provided discrete legal

research.

       15.     Counterdefendants are a competing for-profit, subscription legal research service

that similarly offers searchable access to cases, statutes, and other primary law materials.

Counterdefendants’ Westlaw product is a large database of judicial opinions, statutes, and

regulations. Based on, inter alia, Counterdefendants’ Complaint, Counterdefendants allege that

certain content made available through its Westlaw product is copyrightable and afforded

protection under the Copyright Act.




                                                 13
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 14 of 19 PageID #: 627




       16.      Counterdefendants’      purported      “Westlaw    Content,”     as    described    in

Counterdefendants’ Complaint, are not afforded copyright protection because, on information and

belief, the “Westlaw Content” is not an original or expressive work of authorship and is a method

of operation.

                                       COUNT I
          (Declaratory Judgment of No Valid Copyrights in the Westlaw Content)

       17.      ROSS incorporates by reference each and every allegation contained in Paragraphs

1 through 16 above.

       18.      In its Complaint, Counterdefendants allege, inter alia, that ROSS directly and

indirectly infringes the “Westlaw Content” by reproducing and creative a creative work based on

Counterdefendants content.

       19.      It is well established in American law that judicial opinions and federal and state

laws, including administrative rules and regulations, are not copyrightable, and must remain public

as a matter of due process. See Wheaton v. Peters, 33 U.S. (8 Pet.) 591 (1834); Banks v.

Manchester, 128 U.S. 244 (1888); Davidson v. Wheelock, 27 F. 61 (C.C.D. Minn. 1866) (holding

publisher cannot copyright state statutes, even if state purports to give exclusive publishing rights);

Howell v. Miller, 91 F. 129 (6th Cir. 1898) (“no one can obtain the exclusive right to publish the

laws of a state”) (Harlan, J., sitting by designation); Nash v. Lathrop, 142 Mass. 29, 6 N.E. 559

(Mass. 1886) (“Every citizen is presumed to know the law thus declared, and it needs no argument

to show that justice requires that all should have free access to the opinions, and that it is against

sound public policy to prevent this, or to suppress and keep from the earliest knowledge of the

public the statutes or the decisions and opinions of the justices.”). See generally L. Ray Patterson

& Craig Joyce, Monopolizing the Law: The Scope of Copyright Protection for Law Reports and

Statutory Compilations, 36 UCLA L. Rev. 719 (1989), and cases cited therein.



                                                  14
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 15 of 19 PageID #: 628




        20.    Indeed, “[a]s a matter of longstanding public policy, the U.S. Copyright Office will

not register a government edict that has been issued by any state, local, or territorial government,

including legislative enactments, judicial decisions, administrative rulings, public ordinances, or

similar types of official legal materials.” Compendium of U.S. Copyright Office Practices, Third

Edition, Sec. 313.6(C)(2).

        21.    ROSS is informed and believes, and on that basis alleges, that Counterdefendants

have not contributed any original or creative authorship to the “Westlaw Content.” 17 U.S.C. §

102(b); Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340 (1991). The judicial opinions and

federal and state laws, including administrative rules and regulations, are written by government

officials.

        22.    ROSS is informed and believes, and on that basis alleges, that Counterdefendants’

system is a method of operation. See 17 U.S.C. § 102(b); Baker v. Selden, 101 U.S. 99, 103 (1879).

        23.    In view of the foregoing, Counterdefendants have no legal rights, in copyright or

contract, exclusive or otherwise, to restrict access to or publication of the judicial opinions, notes

on decisions, headnotes, federal and state laws, including administrative rules and regulations.

        24.    Thus, ROSS seeks declaratory judgment that Counterdefendants have no basis from

which to prohibit ROSS from copyright, reproducing, or otherwise creating derivative works in

the judicial opinions, notes on decisions, headnotes, federal and state laws, including

administrative rules and regulations, in its subscription legal research service.

        25.    Accordingly, and as evidenced by the Complaint demanding ROSS cease

publication of certain content, an actual justiciable controversy exists as to the parties’ respective

rights in connection with judicial opinions, and with the laws, rules, and regulations of any other

State or the Federal Government, as to which Counterdefendants now claim or might hereafter




                                                 15
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 16 of 19 PageID #: 629




claim any exclusive right, including the rights to use, license, publish, and distribute such laws,

rules, and regulations.

       26.     To resolve the uncertainty raised by the Counterdefendants, and to afford ROSS

relief from the uncertainty and controversy that the Counterdefendants’ assertions have

precipitated, ROSS seeks a declaratory judgment that Counterdefendants have no protectable

exclusive rights in the judicial opinions, notes on decisions, headnotes, federal and state laws,

including administrative rules and regulations, in either contract or copyright.

                                          COUNT II
                          (Declaratory Judgment of Non-Infringement)

       27.     ROSS incorporates by reference each and every allegation contained in Paragraphs

1 through 26 above.

       28.     ROSS’s use of LegalEase researcher-chosen quotes of case law directly from raw

judicial opinions does not infringe any copyrights that Counterdefendants claim to have in any

“Westlaw Content,” including because the judicial opinions and direct excerpts thereof are not

entitled to copyright protection under the Copyright Act (17 U.S.C. § 101 et. seq.), government

edicts doctrine, and the First Amendment of the United States Constitution.

       29.     There is no basis upon which Counterdefendants can allege copying of copyrighted

material in the “Westlaw Content.”

       30.     As evidenced by the allegations in the Complaint and in these Counterclaims, there

is now an actual, substantial, and continuing justiciable controversy between ROSS and

Counterdefendants with respect to the alleged infringement of any valid copyrights in the Westlaw

Content.

       31.     To resolve the uncertainty raised by the Counterdefendants, and to afford ROSS

relief from the uncertainty and controversy that the Counterdefendants’ assertions have



                                                16
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 17 of 19 PageID #: 630




precipitated, ROSS seeks a declaratory judgment that ROSS has not infringed upon any of the

Counterdefendants alleged rights in the Westlaw Content.

                                       COUNT III
             (Declaratory Judgment of No Tortious Interference with Contract)

       32.     ROSS incorporates by reference each and every allegation contained in Paragraphs

1 through 31 above.

       33.     As evidenced by the allegations in the Complaint and in these Counterclaims, there

is an actual and ongoing controversy between ROSS and Counterdefendants as to whether ROSS

tortiously interfered with LegalEase’s contract with Counterdefendants.

       34.     Counterdefendants’ claim requires a showing that LegalEase had a contract with

Counterdefendants, that ROSS knew of the existence of this contract, that ROSS intentionally

instructed LegalEase to breach the contract without justification, that Counterdefendants were

harmed, and that ROSS’s conduct was a substantial factor in Counterdefendants’ harm.

       35.     ROSS did not direct or in any way encourage LegalEase to breach any third-party

contract, including without limitation LegalEase’s contract with Counterdefendants. ROSS further

did not direct or control LegalEase conduct in connection with researching and obtaining raw

judicial opinions.

       36.     For these reasons, ROSS maintains that it did not tortiously interfere with any

contract between LegalEase and Counterdefendants.

       37.     To resolve the uncertainty raised by the Counterdefendants, and to afford ROSS

relief from the uncertainty and controversy that the Counterdefendants’ assertions have

precipitated, ROSS seeks a declaratory judgement that ROSS did not tortiously interfere with

Counterdefendants’ contract with LegalEase.




                                               17
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 18 of 19 PageID #: 631




                                     RELIEF REQUESTED

        WHEREFORE, ROSS respectfully requests the following relief:

        A.       The entry of judgment on the Complaint in favor of ROSS, and against

Counterdefendants, with Counterdefendants not being awarded any relief of any kind;

        B.       The entry of judgment declaring that Counterdefendants do not have valid

copyrights in the “Westlaw Content”;

        C.       The entry of judgment declaring that ROSS has not infringed of Counterdefendants’

copyrights;

        D.       The entry of judgment declaring that ROSS did not tortiously interfere with

LegalEase’s contract with West; and

        E.       Such other and further relief as this Court deems just and proper under the

circumstances.

                                        JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b) and Local Rule 38.1, ROSS hereby

respectfully requests a trial by jury on Plaintiffs’ Complaint and on ROSS’s Counterclaims for all

issues so triable.




                                                18
Case 1:20-cv-00613-LPS Document 21 Filed 12/13/20 Page 19 of 19 PageID #: 632




                                      Respectfully submitted,
                                      POTTER ANDERSON & CORROON LLP
OF COUNSEL:
                                      By: /s/ David E. Moore
Gabriel M. Ramsey                         David E. Moore (#3983)
Kayvan M. Ghaffari                        Stephanie E. O’Byrne (#4446)
CROWELL & MORING LLP                      Hercules Plaza, 6th Floor
3 Embarcadero Center, 26th Floor          1313 N. Market Street
San Francisco, CA 94111                   Wilmington, DE 19801
Tel: (415) 986-2800                       Tel: (302) 984-6000
                                          dmoore@potteranderson.com
Mark A. Klapow                            sobyrne@potteranderson.com
Joshua M. Rychlinski
CROWELL & MORING LLP                  Attorneys for Defendant ROSS Intelligence, Inc.
1001 Pennsylvania Avenue, NW
Washington, DC 20004
Tel: (202) 624-2500

Dated: December 13, 2020
6967319 / 50241




                                     19
